      Case 1:19-cv-11864-PGG-BCM Document 21 Filed 07/02/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                         7/2/20
 THEODORE HARPER,
                                                        19-CV-11864 (PGG) (BCM)
                Plaintiff,
                                                        ORDER
 -against-
 NATIONAL RAILROAD PASSENGER
 CORPORATION, et al.
                Defendants.

BARBARA MOSES, United States Magistrate Judge.

       By Order dated June 10, 2020 (Dkt. No. 17), the Court directed the parties to submit a joint

Pre-Conference Statement by July 1, 2020. No such letter has been filed. No later than July 6,

2020, the parties shall file their joint Pre-Conference Statement.


Dated: New York, New York                     SO ORDERED.
       July 2, 2020


                                              ________________________________
                                              BARBARA MOSES
                                              United States Magistrate Judge
